Detailed Office Action
	The Applicant’s amendments and arguments dated 11/23/2020 have been entered and fully considered. Claims 1-18 are amended. New claim 19 is added. Claims 1-19 remain pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments and Arguments
Applicant’s amendments have overcome the claim objections previously set forth in the non-final office action of 9/15/2020. These objections are withdrawn.
Applicant’s argument that the cited prior arts do not disclose the three amendments of independent claims 1 and 12 (“under pressure”, “immediately”, and “secondary heating source”) have been fully considered and found not to be persuasive (see amendments of 11/23/2020, page 14). 
Applicant states that Independent claims 1, 12, and 19 of the present application, as amended, each recite a process for creating a fiber resin composite "overwrap" in which independent claims 1, 12, and 19 recite, among other steps, that the viscosity of a prepared thermoplastic resin is reduced "under pressure" and that the molten thermoplastic resin is impregnated into the prepared fiber tow, "under pressure, "in close proximity to", claim 1, or "at", claims 12 and 19, "a filament winding head" and is then "immediately" applied to the heated surface of a workpiece, such as a COPV, (claim 19). Further, claims 12 and 19, in the step of "heating a selected portion of said workpiece having an applied layer of said fiber resin composite" further clarify that this step is performed with a "secondary heating source"; such secondary heating source finds support in the specification, (as published), at least at pars. [0027], [0029], [0031], [0032], and [0033]. The Applicant respectfully submits that neither PRATTE, GIBSON, nor MAZANEK, taken alone or in combination, neither discloses nor suggests at least these features of independent claims 1, 12, and 19.
	Regarding the amended limitation of “secondary heating source”, the Examiner could not locate written description support for this limitation in the referenced paragraphs or anywhere else in the instant specification. The instant disclosure only discloses heating the first or the subsequent layers and does not specify a primary and/or a secondary heating source for performing this function. Therefore, this limitation is considered new matter and is rejected below under section 35 USC 112(a). For the purpose of examination, the Examiner interprets this limitation as heating the layer. 
	Regarding the limitation of “under pressure”, and as outlined in the non-final office action 9/15/2020 (see page 6), the primary reference of PRATTE (US-2014/0110633), hereinafter PRATTE, discloses that the thermoplastic resin is sprayed using a high temperature plasma spray gun {[0055]}. The Examiner brings in the evidentiary document of PERFORMANCE ENGINEERING (Coatings 101: Everything You Need to Know About Plasma Spray Coating), hereinafter PERFORMANCE ENGINEERING. The Examiner submits that as shown by this evidentiary document, the plasma spray gun used for coating of plastic, in addition to high temperature, also operates under various air pressures as well {[P 3/6, line 4]}. Therefore application of the thermoplastic resin by PRATTE is also under pressure. Note that this is an 
	Regarding the amended limitation “immediately” in the claims 1, 12, and 19 (“immediately applying a first layer of said molten fiber resin composite towpreg to said heated sure of said workpiece”), the Examiner has addressed this argument below, since this argument is also made in the context of a broader argument (see item number 5 below).
Applicant’s arguments that PRATTE does not disclose the claimed relation between thermoplastic resin and raw reinforcing fiber, have been fully considered and found not to be persuasive (see amendments of 11/23/2020, pages 15-16).
Applicant states that the thermoplastic resin and reinforcing fibers have been compounded prior to the PRATTE process. The PRATTE process allows for the thermoplastic adhesive aid to be applied to the prepreg composite tape either before the tape laydown steps (i.e. as a "prepared prepreg") or while it is laid down (i.e. in-situ application). At no point is the thermoplastic adhesive aid directly compounded with the raw reinforcing fiber to create a thermoplastic composite tape. Thus, it should be clear that, although a thermoplastic composite part is certainly the end product of the process in PRATTE, the thermoplastic resin and raw reinforcing fiber are not compounded within the scope of the process.
	The transitional phrase in claim 1 is “comprising”. Claim 1 further recites the limitation of “selecting a fiber tow”. Transitional term “comprising” is inclusive or open-ended and does not exclude additional unrecited elements or method steps {see MPEP 2111.03(I)}. Therefore, this limitation does not prevent the fiber tow from containing any selecting a fiber tow consisting of raw fibers”.
	Also note that as shown in the non-final office action of 9/15/2020 (page 4-5), and also admitted by applicant (see amendments of 11/23/2020, page 15, lines 7-8), indeed PRATTE teaches in-situ impregnation of its reinforced fiber tow with a thermoplastic resin.
Applicant’s argument that PRATTE’s teaching of “releasable” results in a very different process from the instant invention, have been fully considered and found not to be persuasive (see amendments of 11/23/2020, pages 15-16).
Applicant states that PRATTE teaches a process of releasably adhering a first layer of a polymer coating on a mold tool in which the mold tool has a thermoplastic surface layer polymer coating on the mold surface of the mold tool. PRATTE teaches a process that allows the resin/fiber composite being applied to the mold tool to be easily releasable from the mold tool. As will be appreciated by those skilled in the art, a process for creating a fiber/resin composite that is releasably applied to a mold tool is a very different process than the instant process for creating a COPV in which it is extremely undesirable for the fiber resin composite to release from the underlying vessel.
	The Examiner notes that the above statement by the applicant is correct, however, it applies only to one of embodiments of PRATTE’s disclosure. In another [0037] note the in-situ application of surface layer polymer directly to the non-porous metal tool or workpiece and as indicated in FIG. 2a no release film is present and thus the thermoplastic fiber reinforced composite material adheres to the workpiece}. Also, the Examiner notes that as disclosed by PRATT, the use of release film is preferable {[0051]}, thus not required. 
Note that disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments {see MPEP 2123 (II)}.
	The Examiner further notes that instant claims 1, 12, and 19 do not recite that the final prepreg structure is not released from the workpiece or cannot be released from the workpiece. It is, therefore, the Examiner’s position that all embodiments of PRATTE discloses laying down a layer of prepreg on a workpieces, no matter what the final intention regarding ability to release is.
Applicant argument that PRATTE’s process teaches away from the instant invention, have been fully considered and found not to be persuasive (see amendments of 11/23/2020, pages 16-21).
Applicant states that in PRATTE the use of prepared prepregs, is contrary to and teaches away from the teachings of the present application and independent claims 1, 12, and 19, which require that the fiber resin composite be formed under pressure at or in close proximity to "a filament winding head" and that this newly formed composite is "immediately" applied to a heated surface of a workpiece. PRATTE teaches that the first layer sprayed onto the mold tool is a surface layer of polymer. Thus, PRATTE teaches away from the present claims which recite "impregnating said prepared molten thermoplastic resin into said prepared fiber tow under pressure and in close proximity to a filament winding head" and "immediately applying a first layer of said molten fiber resin composite towpreg to said heated surface of said workpiece whereby a molten state of said molten fiber resin composite towpreg is maintained during a wrapping procedure".
Further, it is respectfully submitted that PRATTE does not teach impregnating the fiber with the reduced viscosity resin "in close proximity to", claim 1, or "at", claims 12 and 19, the filament winding head as claimed. 
PRATTE's teaching that the first layer applied to the surface of the mold tool is a polymer coating actually teaches away from the claimed process which applies a fiber resin composite to the surface of the workpiece.
	The Examiner respectfully disagrees. PRATTE’s use of prepreg (and not raw fiber tow) was addressed above. As shown in the non-final office action of 9/15/2020, pages 5-7), PRATTE teaches concurrent application of the fiber reinforced tow and the thermoplastic resin (via the spray gun); furthermore, the laid down device and spray are in close proximity {[0046] note the teaching on continued plasma spray of the polymer during automated tap laydown; the examiner interprets this teaching as laying down the fiber tow prepreg and spraying/coating it with the polymeric resin. Also note that it has been held that the art does not recognize any distinction between coating and impregnation. In re Marra et al., 141 USPQ 221), therefore spray coating of the fiber tow [FIG. 2a] see that filament winding head or laydown head 80 is in close proximity to spray head 70}.
	The Examiner also notes that the surface layer polymer coating as sprayed by the plasma device and the reinforced polymer are of the same material {[0048]} and when they are coated or impregnated together and compacted by ATL {[0070]} form the thermoplastic composite part which are the end product of the process of PRATTE as admitted by the applicant (see page 15 of the 11/23/2020 argument). 
	Regarding the amended limitation of “immediately”, the Examiner agrees with the applicant that PRATTE teaches an additional method step of applying a polymer layer to the workpiece. However, as stated above, the transitional term in claim 1 is “comprising” which is inclusive or open-ended and does not exclude additional unrecited method steps. In the case of PRATTE, the combination of the mold tool and its layer of polymer is the workpiece onto which, and concurrently, a first layer of fiber tow and sprayed polymer is applied. As such, PRATTE, indeed teaches the limitation in dispute and does not teach away from this limitation.
Applicant argument that PRATTE does not teach applying a second layer directly to the first layer, have been fully considered and found not to be persuasive (see argument of 11/23/2020, pages 21-22). 
Applicant states that as set forth in greater detail above, PRATTE, as properly understood, does not clearly teach applying molten fiber resin composite towpreg to the surface of the mold tool or workpiece. However, even if PRATTE is interpreted to teach this step, it is respectfully submitted that PRATTE does not teach applying a second layer of molten fiber resin composite directly to the first applied layer. Rather, PRATTE teaches applying "a thermoplastic interlaminar layer (90) and then application of a subsequent ply of thermoplastic fiber reinforced composite material”.
	The Examiner respectfully disagrees. As stated above, PRATTE teaches concurrent application of fiber tow and polymeric resin and its continued application for successive layers {[0046], [FIG. 2a] note application of the second perpendicular layer to the first layer}. 
Also as noted above, the surface layer polymer coating (or the interlaminar layer referred by the applicant) as sprayed by the plasma device and the reinforced polymer are of the same material {[0048]} and when they are coated or impregnated together and compacted by ATL {[0070]} merge and form the thermoplastic composite part which is the end product of the process of PRATT as admitted by the applicant (see page 15 of the 11/23/2020 argument). This interlaminar layer coats or impregnates the fiber tow and does not exist as a separate layer in the final product as shown above.
Applicant’s argument that the secondary reference of GIBSON US (Statutory Invention Registration number H001261), hereinafter GIBSON, does not cure the deficiencies of PRATTE as described above, have been fully considered and found not to be persuasive (see argument of 9/15/2020, pages 18-20).
The Examiner did not rely on GIBSON for teaching regarding the claim 1 limitations discussed above. The Examiner relied on GIBSON for very specific limitations of claims 1 and 12 that recites the inherent outcome of fibers sliding over each other when impregnated or coated in the molten thermoplastic and drying/spreading of fiber tow. GIBSON discloses that that pressure is applied to the external surface of the wound filament to induce shear to cause flow of the molten [col 4, lines 4-9]}. As disclosed by GIBSON, This teaching applicable to melted thermoplastic and thus can be incorporated in the method of PRATTE. Applicant argument that GIBSON’s thermoplastic is different from that of PRATTE is not relevant since, according to GIBSON, this sliding occurs as the results of pressure on the melted and flowable thermoplastic. 
The Applicant needs to present an argument as why this teaching of GIBSON does not read on the claimed limitation of “and further allows individual filaments to slide relative to one another, thereby effectively eliminating catenary, winkles, and creases within the composite overwrap”. The Examiner maintains all the rejection made in the non-final office action of 9/15/2020 and has presented those rejection in addition to the rejection of amended limitation in the section 35 USC 103 below.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claims 12 and 19 recite heating an applied layer of resin composite towpreg with a secondary heating source. There is no written description support for this limitation in the instant specification. The instant disclosure only discloses heating the first or the subsequent layers and does not specify a primary and/or a secondary heating source for performing this function. Therefore, this limitation is considered new matter and is rejected below under 35 USC 112(a). Claims 13-18 are dependent on claim 12 and are rejected as well. For the purpose of examination, the Examiner interprets this limitation as heating the layer. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 6-7, 11-12, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over PRATTE (US-2014/0110633), hereinafter PRATTE in view of GIBSON (US Statutory Invention Registration number H001261), hereinafter GIBSON, as evidenced by VISCOSITY (Viscosity-The Physics Hypertext book), hereinafter VISCOSITY), and PERFORMANCE ENGINEERING (Coatings 101: Everything You .
With regard to the independent claim 1, PRATTE teaches a process that reads on the applicant claim of An in-situ melt process for creating a fiber resin composite overwrap {[0087] Fiber reinforced composite material (60; FIGs 2a and 2b) contains any of the fibrous structural reinforcement fiber described herein that has been impregnated with hot melt impregnation [0093] The resulting thermoplastic composite parts such as in situ filament wound cylindrical structures (the in-situ melt process for composite overwrap)},
	said in-situ melt process comprising the steps of: selecting a fiber tow; selecting a thermoplastic resin compatible with said selected fiber tow, said selected thermoplastic resin having a melting point {[0047] Thermoplastic interlaminar layer and surface layer polymer coating are each high performance thermoplastic polymers, and may be the same or different materials. This versatility in selection of the particular high performance thermoplastic polymer permits selection of the optimal materials, [0048] similarly, the first ply fiber reinforced composite material and the subsequent plies of fiber reinforced composite material are each compatible material, but may be the same or different compositions depending upon the properties desired for each layer, [0089] (note the teaching on melting point)};
preparing said fiber tow for impregnation by said selected thermoplastic resin, wherein said step of preparing said fiber tow for impregnation includes heating said fiber tow to a selected temperature wherein said selected temperature is at least said melting point of said selected thermoplastic resin {[0019] (note that this teaching applies [0026]/[0058] (note preparation of prepreg by plasma spray under very hot condition of up to 2000F that heats the prepreg), [0089] (note melting point of thermoplastic resin that is considerably lower the plasma temperature)}
	heating a selected portion of a workpiece to said melting point of said thermoplastic resin {[0111] (note heating the tool to the melt temperature of polymer layer)},
	reducing viscosity of said thermoplastic resin under pressure by heating said thermoplastic resin to a melting point of said thermoplastic resin {[0087] note the hot melt impregnation, and as shown by VISCOSITY, heating melt or liquid decreases the viscosity [P 2/11, last ¶]} 
Also note as shown by PERFORMANCE ENGINEERING, the plasma spray gun for coating of plastic, and in addition to high temperature, operates under various air pressures as well {[P 3/6, line 4]}. Therefore application of resin by PRATTE is under pressure. Note that these are evidentiary documents and are not used as prior art rejection.
	The Examiner also notes that reduction of viscosity as the result of heating and pressure to a melting point is the intended result of the process step positively recited. It is the Examiner position that as PRATTE recites the same positive process step, inherently the same result will occur i.e., reduction in viscosity.
	Notably, the Applicant’s specification and claims does not specify any additional method steps that result in said reduction of viscosity. If applying the same heating and pressure step to reach a melting point does not inherently result in the claimed 
	impregnating said thermoplastic resin into said prepared fiber tow under pressure and  in close proximity to a filament winding head, thereby creating a molten fiber towpreg {[0045] FIG. 2a illustrates in-situ application of the surface layer polymer coating 50 such as thermoplastic particles from a plasma spray head 70 onto mold tool 20 and then the application of thermoplastic fiber reinforced composite material 60, and compacted by an automated tape laydown (ATL, i.e. filament winding head) roller 80, (as illustrated in FIG. 2a both resin applied by spray head 70 and fiber 60 are in close proximity to the winding head 80); [0057] the heated thermoplastic particles impact and adhere to the mold surface as molten particles and resulting surface layer coating (indicating the molten state of thermoplastic and impregnation (coating) to form a molten fiber towpreg), [0070], [0008] (note that although this teaching is in the background section, it relates to this invention as well since PRATT applies pressure (or under pressure) as shown in [0070])};
	and immediately applying a first layer of said molten fiber resin composite towpreg to said heated surface of said workpiece whereby a molten state of said molten fiber towpreg is maintained during a wrapping procedure thereby resulting in said molten composite more efficiently adhering to the heated surface of the workpiece {(note the discussion regarding “immediately” in the argument section above), [0060], [0111], [0052] Continued application of this process is illustrated by FIG. 2b wherein subsequent layers of fiber reinforced composite material 60 are applied by spraying thermoplastic particles onto the surface of a previously adhered layer of fiber reinforced [0037] (note the teaching on the application of a first layer), [0057] the heated thermoplastic particles impact and adhere to the mold surface as molten particles (i.e. adherence by molten state), [0019] Thus, tack (adhesion) is achieved in thermoplastic composites by dynamically applying additional energy in the form of thermal energy (teaches that heat is needed for better adherence)},
	heating a selected portion of said applied layer of said molten fiber resin composite towpreg to said melting point of said thermoplastic resin whereby said applied layer of said fiber resin composite towpreg is remelted prior to applying an additional layer of said molten fiber resin composite towpreg {[0055] (note the use of high temperature plasma spray), [0057] (note the plasma spray heat the resin to a molten state and the melt sticks to the previously laid down layer, thus inherently creates a remelting or heating to the melting point), [0057] (note the high temperature that plasma spray head provides which is the heating that it provides to the selected portion of a previously laid down layer}; 
applying an additional layer of said molten fiber resin composite towpreg to said molten applied layer of fiber resin composite towpreg under pressure whereby applying molten fiber resin composite towpreg to an area of molten fiber resin composite towpreg previously applied to said workpiece allows successive molten fiber resin composite layers to adhere to one another resulting in greater interlaminar shear strength {[0052] (note the beneficial toughening or strength), [0057], [0070], [0008] (note that although this teaching is in the background section, it relates to this invention as well since PRATT applies pressure (or under pressure) as shown in [0070])}.

	Notably, the Applicant’s specification and claims does not specify any additional method steps that result in said increase in shear strength. If applying the same heated interlaminar layers does not inherently result in the claimed shear strength, then a question of scope enablement and/or omitting essential method limitations can be brought for this claim.
and compacting and consolidating said molten fiber towpreg layers to one another under pressure thereby removing entrapped air {[0070], [0008] (note that although this teaching is in the background section, it relates to this invention as well since PRATT applies pressure as shown in [0070])}.
	PRATTE, however, is silent on and does not address the inherent outcome of fibers sliding over each other when impregnated or coated in the molten thermoplastic.
In the same filed of endeavor that is related to on-line consolidation of filament wound thermoplastics parts such as pressure vessels, GIBSON teaches a method that reads on the applicant claim of and further allows individual filaments to slide relative to one another, thereby effectively eliminating catenary, wrinkles, and creases within the composite overwrap {[col 4, lines 4-9] In accordance with the process, pressure is applied to the external surface of the wound filament to induce shear to cause flow of the molten thermoplastic material. The applied pressure also disperses the reinforcing 
At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have applied the teaching of GIBSON to PRATTE during the process of in-situ melt filament overwrapping to have realized the benefit of melt application in terms of allowing the fibers to assume the best position and thus allowing all the fiber materials to carry the load uniformly by breaking up the clusters {[col 4, lines 4-9]}.
With regard to the dependent claim 6, PRATTE further teaches a method that reads on the Applicant claim of wherein said fiber tow is selected from a group consisting of carbon fiber, glass fiber,, natural fiber, nano fiber and aramid fiber {[0085] Suitable structural reinforcement fibers for fiber reinforcement include any of the commercially available structural fibers such as carbon fibers, glass fibers, aramid fibers}.
With regard to the dependent claim 7, PRATTE further teaches a method that reads on the Applicant claim of wherein said thermoplastic resin is selected from a group consisting of nylon resin, polypropylene resin, polyethylene resin , and polyetheretherketone resin {[0028] Of particular importance is where the polymer coating is a high performance thermoplastic such as poly (ether ether ketone) (”PEEK”)}.
With regard to the dependent claim 11, the combination of PRATTE and GIBSON teaches the features of claim 1 above. GIBSON further teaches a method that reads on the Applicant claim of wherein the step of preparing said fiber tow for impregnation by said thermoplastic resin includes the steps of drying said fiber tow {[col 6, lines 16-30] lead wires (36 in the figure) connect hot shoe 30 to a heat control device 38. The hot shoe and tensioning guide 32 are movable, the fiber beneficially makes contact with the upper surface as it passes over the hot shoe under tension (heated and thus dried)}, 
spreading said fiber tow to a selected bandwidth {[col 6, lines 16-30] change from the form of a rope to a flat ribbon (ribbon having a bandwidth), advantageously, an upper surface 40 of the hot shoe is convex, to promote spreading of the reinforcing fiber (selected bandwidth)}, and
heating said fiber tow to a selected temperature, wherein said selected temperature is approximately said melting point of said selected thermoplastic resin {[col 6, lines 16-30] lead wires (36 in the figure) connect hot shoe 30 to a heat control device 38. The hot shoe and tensioning guide 32 are movable, the fiber beneficially makes contact with the upper surface as it passes over the hot shoe under tension (heated), softening on the hot shoe is advantageously observable as a "frost line" which is the solid/molten intercept (melting point of thermoplastic)}.
Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the instant application to have applied the teaching of GIBSON to PRATTE during the process of in-situ melt filament overwrapping to dry and pre-heat the fibers such that they do not experience a thermal shock while being coated or impregnated with molten, hot thermoplastic. It is also advantageous to spread the fiber into a ribbon with a selected bandwidth such that they can cover a wider area of the workpiece and 
With regard to the independent claim 12, PRATTE teaches a method that reads on the applicant claim of An in-situ melt process for creating a fiber resin composite overwrap {[0087] Fiber reinforced composite material (60; FIGs 2a and 2b) contains any of the fibrous structural reinforcement fiber described herein that has been impregnated with hot melt impregnation [0093] The resulting thermoplastic composite parts such as in situ filament wound cylindrical structures (the in-situ melt process for composite overwrap)},
	said in-situ melt process comprising the steps of selecting a fiber tow; selecting a thermoplastic resin compatible with said selected fiber tow, said selected thermoplastic resin having a melting point {[0047] Thermoplastic interlaminar layer and surface layer polymer coating are each high performance thermoplastic polymers, and may be the same or different materials. This versatility in selection of the particular high performance thermoplastic polymer permits selection of the optimal materials. [0048] similarly, the first ply fiber reinforced composite material and the subsequent plies of fiber reinforced composite material are each compatible material, but may be the same or different compositions depending upon the properties desired for each layer, [0089] (note the teaching on melting point)};
	preparing said fiber tow for impregnation by said selected thermoplastic resin; preparing said thermoplastic resin for impregnation into said fiber tow {[0026] The present invention also involves a method for preparing the prepared prepreg by providing a fiber reinforced thermoplastic composite material such as a thermoplastic In re Marra et al., 141 USPQ 221)};
heating a selected portion of a workpiece to said melting point of said thermoplastic resin {[0111] (note heating the tool to the melt temperature of polymer layer)},
reducing viscosity of said thermoplastic resin under pressure by heating said thermoplastic resin to a melting point of said thermoplastic resin {[0087] note the hot melt impregnation, and as shown by VISCOSITY heating melt or liquid decreases the viscosity [P 2/11, last ¶]}.
Also note as shown by PERFORMANCE ENGINEERING, the plasma spray gun for coating of plastic, and in addition to high temperature, operates under various air pressures as well {[P 3/6, line 4]}. Therefore application of resin by PRATTE is under pressure. Note that these are evidentiary documents and are not used as prior art rejection.
	The Examiner also notes that reduction of viscosity as the result of heating to a melting point is the intended result of the process step positively recited. It is the Examiner position that as PRATTE recites the same positive process step, inherently the same result will occur i.e., reduction in viscosity.
	Notably, the Applicant’s specification and claims does not specify any additional method steps that result in said reduction of viscosity. If applying the same heating step 
	impregnating said prepared thermoplastic resin into said prepared fiber tow under pressure at a filament winding head, thereby creating a molten fiber towpreg {[0045] FIG. 2a illustrates in-situ application of the surface layer polymer coating 50 such as thermoplastic particles from a plasma spray head 70 onto mold tool 20 and then the application of thermoplastic fiber reinforced composite material 60, and compacted by an automated tape laydown (ATL, filament winding head) roller 80, (as illustrated in FIG. 2a both resin applied by spray head 70 and fiber 60 are in close proximity to the winding head 80); [0057] the heated thermoplastic particles impact and adhere to the mold surface as molten particles and resulting surface layer coating (indicating the molten state of thermoplastic and impregnation (coating) to form a molten fiber towpreg), [0070], [0008] (note that although this teaching is in the background section, it relates to this invention as well since PRATT applies pressure (or under pressure) as shown in [0070])};
and immediately applying a first layer of said molten fiber resin composite towpreg to said heated surface of said workpiece whereby a molten state of said molten fiber towpreg is maintained during a wrapping procedure thereby resulting in said molten fiber resin composite more efficiently adhering to the heated surface of the workpiece {[0060], [0111], [0052] Continued application of this process is illustrated by FIG. 2b wherein subsequent layers of fiber reinforced composite material 60 are applied by spraying thermoplastic particles onto the surface of a previously adhered layer of [0037] (note the teaching on the application of a first layer), [0057] the heated thermoplastic particles impact and adhere to the mold surface as molten particles (i.e. adherence by molten state), [0019] Thus, tack (adhesion) is achieved in thermoplastic composites by dynamically applying additional energy in the form of thermal energy (teaches that heat is needed for better adherence)},
	directly heating a selected portion of said workpiece having an applied layer of said molten fiber resin composite towpreg, with a secondary heating source, to said melting point of said thermoplastic resin whereby said applied layer of said molten fiber resin composite towpreg is remelted prior to applying an additional layer of said molten fiber resin composite towpreg {note the section 112(a) above regarding secondary heating source and its interpretation, [0055] (note the use of high temperature plasma spray), [0057] (note the plasma spray heat the resin to a molten state and the melt sticks to the previously laid down layer, thus inherently creates a remelting or direct heating to the melting point), [0057] (note the high temperature that plasma spray head provides which is the heating that it provides to the selected portion of a previously laid down layer}; 
applying an additional layer of said molten fiber resin composite towpreg to said molten applied layer of fiber resin composite towpreg under pressure whereby applying molten fiber resin composite towpreg to an area of molten fiber resin composite towpreg previously applied to said workpiece allows successive molten fiber resin composite layers to adhere to one another {[0052], [0057], [0008] (note that although this teaching [0070])}.
PRATTE, however, is silent on and does not address the inherent outcome of fibers sliding over each other when impregnated or coated in the molten thermoplastic. PRATTE is also silent and does not address pre-heating, drying and spreading the fiber tow into a bandwidth.
In the same filed of endeavor that is related to on-line consolidation of filament wound thermoplastics parts such pressure vessels, GIBSON teaches a method that reads on the Applicant claim of wherein the step of preparing said fiber tow for impregnation by said thermoplastic resin includes the steps of drying said fiber tow {[col 6, lines 16-30] lead wires (36 in the figure) connect hot shoe 30 to a heat control device 38. The hot shoe and tensioning guide 32 are movable, the fiber beneficially makes contact with the upper surface as it passes over the hot shoe under tension (heated and thus dried)}, 
spreading said fiber tow to a selected bandwidth {[col 6, lines 16-30] change from the form of a rope to a flat ribbon (ribbon having a bandwidth), advantageously, an upper surface 40 of the hot shoe is convex, to promote spreading of the reinforcing fiber (selected bandwidth)}, and
heating said fiber tow to a selected temperature, wherein said selected temperature is approximately a melting point of said selected thermoplastic resin {[col 6, lines 16-30] lead wires (36 in the figure) connect hot shoe 30 to a heat control device 38. The hot shoe and tensioning guide 32 are movable, the fiber beneficially makes contact with the upper surface as it passes over the hot shoe under tension (heated), 
GIBSON further teaches a method that reads on the applicant claim of allows individual filaments to slide relative to one another, effectively eliminating catenary, wrinkles, and creases within the composite overwrap {[col 4, lines 4-9] In accordance with the process, pressure is applied to the external surface of the wound filament to induce shear to cause flow of the molten thermoplastic material. The applied pressure also disperses the reinforcing fibers into the molten thermoplastic matrix (sliding relative to one another) and levels out and breaks up fiber clusters (eliminating catenary, wrinkles and creases)};
and compacting and consolidating said molten fiber towpreg layers to one another under pressure thereby removing entrapped air {[col 4, lines 11-14] As a result of the pressure, uniformity of reinforcing fiber distribution within the molten thermoplastic matrix is provided, trapped air is removed, and consolidation is improved, note that limitation is also taught by PRATTE as outlined above under claim 1 analysis}.
Thus, it would have been obvious to one of ordinary skill in the art the effective filing date of the instant application to have applied the teaching of GIBSON to PRATTE during the process of in-situ melt filament overwrapping to dry and pre-heat the fibers such that they do not experience a thermal shock while being coated or impregnated with molten, hot thermoplastic (see GIBSON teaching above). It is also advantageous to spread the fiber into a ribbon with a selected bandwidth such that they can cover a wider area of the workpiece and be uniformly distributed over the mold or the pressure vessel (see above). Also the melt process is advantageous in that it allows the fibers to 
With regard to the dependent claim 14, PRATTE further teaches a method that reads on the applicant claim of wherein said fiber is selected from a group consisting of carbon fiber, glass fiber, natural fiber, nano fiber, and aramid fiber {[0085] Suitable structural reinforcement fibers for fiber reinforcement include any of the commercially available structural fibers such as carbon fibers, glass fibers, aramid fibers}. 
With regard to the dependent claim 15, PRATTE further teaches a method that reads on the applicant claim of wherein said thermoplastic resin is selected from a group consisting of nylon resin, polypropylene resin, polyethylene resin , and polyetheretherketone resin {[0028] Of particular importance is where the polymer coating is a high performance thermoplastic such as poly (ether ether ketone) (”PEEK”)}.
Claims 2-5, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over PRATTE and GIBSON as applied to claims 1 and 12 above and further in view of ASTM Guide designation E2981-15 (Standard Guide for Nondestructive Testing of the Composite Overwraps in Filament Wound Pressure Vessels Used in Aerospace Applications; Published September 2015).
With regard to the claims 2-5 (dependent on claim 1) and 13 (dependent on claim 12), the combination of PRATTE and GIBSON teaches the features of claim 1 and 12 as described above. 

GIBSON further teaches using composite overwrap method to form a pressure vessel {[col, lines 12-13] Filament wound parts or structures include containers such as tanks, pressure vessels}. However, the combination above is silent and does not describe specific types of pressure vessels (claim 2-5, 13 and lines 12-14 of claim 19).
In the same field of endeavor, pressure vessels, the ASTM standard E 2981-15 teaches that types II-V pressure vessels all include composite overwraps or composite constructions {[Page 1 section 1.2] this guide focuses on COPV (composite overwrapped pressure vessels) of different types … metal lined hoop-wrapped (type II), type III metal-lined composite tank, plastic lined COPV (type IV), an all-composite linerless COPV (type V, undesignated at the time of issuance of the ASTM) } 
Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the instant application to have used the method taught by the combination above to produce type II-V pressure vessels as ASTM teaches that is known in the art. Note that it has been held that “the combination of familiar elements according to known methods is likely to be obvious when it does not more than yield predictable results (i.e. construction of composite pressure vessel)” KSR int’l Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385 (2007).
Claims 8-10 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over PRATTE and GIBSON as applied to claims 1 and 12 above, and further in view of MAZANEK (US 5,137,766), hereinafter MAZANEK.

In an analogous field of endeavor that is related to metal fiber-containing composite materials and use thereof, MAZANEK discloses wherein said thermoplastic resin is in pellet, tape, and thread form {[claim 9] the composite materials are used together with metal-free polymer pellets, [col 6 lines 14-15] Thermoplastic may also be present in the form of fibers (thread) or film tapes }.
Thus, it would have been obvious to one of ordinary skill in the art at or before the filing date of the instant application to have applied the teaching of MAZANEK to those of the combination above in the field of processes for production of composite overwrap articles to have realized the appropriate from of thermoplastic resin in pellet, tape, and/or thread shape that is applicable and compatible with such process. Pellet handling and transfer prior to the composite process as taught by MAZANEK is a commercially available and established process and can be easily adapted to the teaching of PRATT/GIBSON. Thermoplastic tape and thread can be delivered similar to that of the reinforced fiber that is already applied in this process and can be conveniently adopted.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. BEHROOZ GHORISHI whose telephone number is (571)272-1373.  The examiner can normally be reached on Mon-(alt Fri) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/S. BEHROOZ GHORISHI/           Examiner, Art Unit 1748                                                                                                                                                                                             /JACOB T MINSKEY/Primary Examiner, Art Unit 1748